Learned, P. J.,
(dissenting.) The railroad running about north and south-crosses Church street on grade. There is an electric light at the crossing. The railroad train was moving northward about four miles per hour. Deceased was on Church street, west of the track. He .crossed over, and about 100 feet east of the track met two men going westward, to whom he saidr. “Look out, boys; the engine will catch you. ” They continued to walk westward, and he went eastward. But he must soon have turned, and walked' westward, towards the crossing; for half way between the corner of the-fence and the tracks he was seen. There he stopped, looking in the direction of the approaching engine. The bell was ringing and whistle was blown* When the train was about 20 feet from the crossing, he started, and walked westward upon the track. As he got between the rails, he sank down in a stooping position or squatted. In that position he was struck by the engine, and he died as the result. On these undisputed facts I cannot think that this verdict should stand, when the certificate of insurance excepts suicide and voluntary exposure to unnecessary danger. There is no evidence-that the two men, who had crossed the track and were some 30 feet west of it, had any intention of coming back, or that there was any necessity for the deceased to go on the track for their protection; and nothing is shown to excuse the deceased for putting himself into the place of imminent danger. If the deceased did not commit suicide, then I think he voluntarily exposed him*732-Self to unnecessary danger. There is no evidence that the sinking down or squatting down proved on the trial was not voluntary, and the going upon the track in front of the approaching train was unquestionably voluntary. Even if it were not dangerous to go on the track, it was certainly dangerous to remain there.